DETAILED ACTION

Status of Claims
Claims 1 – 24 are currently pending.

Election/Restrictions
Applicant’s election, without traverse, of Group I, Claims 1 – 14, in the response filed on February 23, 2021 is acknowledged.  Acknowledgement is made of Applicant’s election, without traverse, of the following species:
a) the compound specie having a structure “L” wherein the functional unit (F), linker (L), and transportational unit (T) are identified as follows: 

    PNG
    media_image1.png
    120
    247
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    161
    434
    media_image2.png
    Greyscale

N, N-diethylaminoethyl 4-[bis(2-chloroethyl)amino]benzenebutyrate.HBr 

Elected Compound Specie

It is noted that the elected compound corresponds to the following elements, as recited in instant Claim 9:
 

    PNG
    media_image3.png
    230
    280
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    121
    295
    media_image4.png
    Greyscale

Structure Y-b

    PNG
    media_image5.png
    226
    179
    media_image5.png
    Greyscale

b) “aqueous solution” as the pharmaceutically acceptable carrier species  
Claims 1 – 14 are under examination in the instant office action. 
It is noted that Applicant’s elected compound specie, which is disclosed at least in Table 1 on page 44 of the Specification, is considered non-compliant because it corresponds to R4 = H, which does not fall within the scope of the elected invention (see structure shown below).  

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

The specification, at page 8, 2nd paragraph, defines R4 as being selected from the group consisting of substituted and unsubstituted alkyl, substituted and unsubstituted alkoxyl, substituted and unsubstituted perfluoroalkyl, substituted and alkyl halide, substituted and unsubstituted aryl, and substituted and unsubstituted heteroaryl groups (emphasis added). 
However, in the interest of compact prosecution, search and examination has been expanded to include the elected compound specie.
It is noted that the elected compound specie appeared to be free of the prior art.  Accordingly, the search was expanded to the compound disclosed by Sunel et al. (which is within the scope of the claimed invention) as set forth in the prior art rejection below. 

Priority
This application, 16/209,744, filed 12/04/2018 is a continuation of 12/418,564, filed 04/03/2009, now U.S. Patent 10,189,774.  12/418,564, filed 04/03/2009, is a continuation in part of PCT/IB2006/053619, filed 10/03/2006.

Information Disclosure Statement
No Information Disclosure Statement has been filed in the instant application.Applicants are reminded of their duty to disclose all information known to them to be material to patentability as defined in 37 C.F.R. 1.56. 

Specification Objection
The disclosure is objected to because of the following informalities: The phrase “[Dr. Yu, please confirm.]” is disclosed on two separate occasions in Table 1 on page 44 of the specification.  
Appropriate correction by way of amendment to cancel said phrase is required.


Claim Rejections – Improper Markush Group
Claims 1 – 14 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  
A Markush claim contains an “improper Markush grouping” if: (1) The species of the Markush group do not share a single structural similarity,” or (2) the species do not share a common use.  Members of a Markush group share a "single structural similarity” when they belong to the same recognized physical or chemical class or to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent (see Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, p. 7166, left and middle columns, bridging paragraph).
The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  

The alternatives of the mustard or mustard-related compounds having a functional unit, a linker and a transportational unit (Claim 1) or the formula “L” (F-L-T; F-L1-L4-L2-T) (Claim 9) encompass a wider variety of chemical species which are in different recognized physical classes, and would embrace different chemical compounds that do not share any single structural similarity between the species.  For instance, variable 'F' can be selected from six alternative mono and polycyclic aryl and heteroaryl groups and variable ‘T’ can be selected from 18 alternative acyclic, monocyclic and polycyclic amines.  The alternative ‘F” and ‘T’ elements in combination with the alternative linkers L1, L4 and L2 define distinct chemical cores which do not share a single structural similarity.  These different chemical “cores” do not correspond to the same invention because the chemical “cores” have no substantial structural similarities although they have a common utility, i.e. a method of treating tumors. 
In response to this rejection, Applicant should either amend the claims to recite only individual species or grouping of species that share a substantial structural feature; such as those falling within the scope of the Markush Group represented by the elected compound specie; i.e. “the chemical core” (below; which corresponds to substructures 1a, Y-b and Ar-a, as noted 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale



Claim rejections - 35 USC § 112 - 2nd Paragraph
The following is a quotation of the second paragraph of 35 U.S.C. 112:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 – 14 are rejected under 35 U.S.C. 112, second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claims 1, 3, 4, 6 and 9 recite the limitation “the mustard or the mustard-related compound”.  The term ‘related’ is a relative term and is unclear to the Examiner what degree of, presumably, structural similarity, is required to meet the limitation of ‘related’.  The term "related" is not defined by the claim and the degree of structural similarity between a mustard and an alternative compound is not stated in the specification in a manner such that one of ordinary skill in the art would be apprised of any compound qualifies as mustard “related”. 
Accordingly, the claim is indefinite because it is unclear what degree of structural similarity for any given compound, when compared to a “mustard”, falls inside or outside the metes and bounds of ‘related’. 
1, L4, L2 and T, as recited in Claim 9, will be considered to meet the limitation of “mustard-related”.   Applicant may overcome this ground of rejection by cancelling the language “mustard-related”
Claims 8 and 9 recite the limitation “T is selected the group consisting of Structure Na, Structure Nb.......Structure Nq, and Structure Nr….. each R11 – R16 is independently selected from the group consisting of nothing, H, CH2COOR11, substituted and unsubstituted alkyl….” (Emphasis added)
Each of Structures Na, Nb….. etc. is indefinite because, using ‘Nm’ as an example (below), when any of R11, R13 or R14 is “nothing”, the nitrogen atom(s) “N” nor 

    PNG
    media_image7.png
    98
    172
    media_image7.png
    Greyscale

Structure Nm
any “non-nothing” “R” substituents have meaning because they are no longer attached to any substituents.  Accordingly the metes and bounds of claim cannot be determined because it is unclear what the structure of "T' is when any of R11 – R16 is “nothing”.
For the purpose of examination on the merits with respect to the prior art element T wherein any of R11 – R16 is “nothing” will be construed as the nitrogen atom(s) in “T” bonded to a hydrogen (H) atom. 
Claim 9 recites the limitation “a high penetration composition having the following chemical structure:

    PNG
    media_image8.png
    65
    135
    media_image8.png
    Greyscale

wherein,……. L1 is selected from the group consisting of nothing, O, S……;  L2 is selected from the group consisting of nothing, O, S……;(Emphasis added).
The Claim is indefinite because the limitation “nothing” has no meaning in the context of a chemical structure.  For the purpose of examination on the merits with respect to the prior art, the limitation “nothing” will be construed as meaning “a bond” connecting F, L4 or T.
Claim 9 recites the limitation “L4 is selected from the group consisting of…..

    PNG
    media_image9.png
    93
    264
    media_image9.png
    Greyscale
;
each L3 and L5 is independently selected from the group consisting of nothing, H, CH2COOL6, substituted and unsubstituted alkyl…….wherein any carbon or hydrogen may be further optionally replaced with O, S, P NL3  or any other pharmaceutically acceptable groups..” (Emphasis added)
The claim is indefinite because when L3 is “nothing”, the oxygen to which it is attached in the oxime and phosphate functions above have no meaning because said oxygen has an undefined substituent.  Accordingly, the metes and bounds of the claim cannot be determined because it is unclear what the structure of L4 is when L3 is “nothing”.  
3 is an alkyl in which one of the hydrogens is replaced by any is O, S or P the resulting functional group has at least one undefined substituent, i.e. each group bonded to O, S and P is not recited by the claim.
For the purpose of examination on the merits with respect to the prior art, the limitation “nothing” will be construed as meaning a hydrogen atom is bonded to L3; and, the limitation L3 having a hydrogen atom substituted by O, S or P will be construed as said “O, S or P” being further bonded to a hydrogen atom.  

Claim rejections – 35 USC § 112 – 1st Paragraph
The following is a quotation of the second paragraph of 35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

               Claims 1 – 8 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 3, 4 and 6 recite the limitation “the mustard or mustard-related compound”.  Claim 6 recites the limitation “wherein the mustard or mustard-related compound is selected from the group consisting of mustards, mustard metabolites, and agents of mustard metabolites that can be metabolized into a mustard or a mustard metabolite, and analogs thereof”.  Applicant has not described the claimed genus of 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
	Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus …”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level prima facie case are discussed below.
In the instant case, the claims are drawn to “mustard or mustard-related compounds” (Claims 1, 3, 4 and 6), “mustard metabolites, agents of mustard metabolites that can be metabolized into a mustard or a mustard metabolite, and analogs thereof” (Claim 6).  
 (1) Level of skill and knowledge in the art:
The level of skill and knowledge in the art of formulation science is high, typically that of a Ph.D.  
With regard to metabolites, as disclosed by Shaner et al. in Pesticide Biotransformation in Plants and Microorganisms (Hall, J. et al.); ACS Symposium Series, American Chemical Society: Washington, DC, 2000 (page 356 2nd paragraph), with regard to a series of imidazolinone compounds, “a small variation in the substituent at the 5-position had unpredictable effects on crop selectivity and on the rates and routes of metabolism”.  Further, “the pathways of metabolism of these three imidazolinones vary unpredictably in the three crops due to the presence of different 
Based on the unpredictability of which compounds, even those closely structurally related, will form any particular metabolite, in the presence of any specific metabolizing system, and what the resulting structure of any putative metabolite would be, it is unclear which mustard, mustard-related compounds would be present within the genus of the claimed mustard metabolites.  Further, absent any disclosed examples or structural characteristics of a mustard metabolite it would be unpredictable in the chemical arts how one would synthesize a mustard metabolite compound that does not have a specific known structure.
(2) Partial structure:
The specification discloses that “a mustard-related compound” is an analog of a mustard or mustard metabolite, a mustard metabolite or an agent that can be metabolized into a mustard or mustard metabolite” (p [0012]).  However no specific ‘analogs of mustards, ‘metabolites’ of mustards or ‘agents’ “that can be metabolized into a mustard or mustard-related metabolite” are disclosed.  It is not clear what portions, if any, of the mustard or ‘agent’ molecule would be required to be present in said "metabolites" since the specification does no more than disclose the term “mustard metabolite” and “mustard-related metabolite”(see e.g. p [0012], [0023], [0071] and [0113]).  It is noted that Claim 8 discloses the structures of 18 transporter unit fragments (T) that are present as protonatable amine moieties (partial structures) contained within the claimed high penetration compositions.  However, there is no disclosure of any actual “mustard-related” compounds (i.e. an analog of a mustard or mustard metabolite, mustard compound, it does not provide adequate written description to support that Applicant was in possession of the claimed genus of “mustard-related” compounds which, as defined by Applicant, include “analogs of a mustard or mustard metabolite, a mustard metabolite or an agent that can be metabolized into a mustard or mustard metabolite” .
(3) Physical and/or chemical properties and (4) Functional characteristics:
No specific ‘metabolites’ or ‘mustard-related metabolites’ of a mustard are disclosed.  It is not clear what physical or chemical property, if any, of a mustard would be retained in any putative ‘mustard metabolite’, ‘mustard-related metabolite’ or ‘agent’ compound.  Although it is known in the art that metabolites are formed by reaction with enzymes in an organism in order to facilitate elimination of a compound from an organism is unclear what functional characteristic(s) would be required for a “metabolite”, apart from the art-recognized increase in water solubility of a metabolite relative to the unmetabolized precursor compound.  
(5) Method of making the claimed invention:
As there is no disclosure of the structures for of any mustard or mustard-related metabolites, there is no disclosure of any methods of making said metabolites.  
As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that Claims 1 and 4 are broad and generic, with respect to all possible any metabolite of a mustard or mustard-related compound) embraced by the claims. 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Claim rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1 – 14 are rejected under 35 U.S.C. 102(b) as being anticipated by Sunel et al. in Revue Roumaine de Chimie (1995), 40(7 – 8), 773 – 778.  
Sunel teaches Kinetic studies and analytical determinations on some derivatives of L-asparagic acid acting as antimetabolites and alkylating agents (Title).
Sunel teaches L-Aspartic acid, N-[4-[bis(2-chloroethyl)amino]benzoyl]-,bis[2-(dimethylamino)ethyl] ester, monohydrochloride (compound VII, page 774, below). 

    PNG
    media_image10.png
    277
    558
    media_image10.png
    Greyscale

Compound of Sunel et al.
Compound VII corresponds to X1 and X2 = Cl, X3 – X6 = H, Y2 and Y3 taken together are =O (a carbonyl group), Y4 = NH, R4 = substituted alkyl, R = 2 carbons, R1 and R2 = 1 carbon and HA = hydrochloride (Claims 1 – 11).  
Sunel teaches a composition comprising Compound VII and the pharmaceutical carrier water (which falls within the scope of the elected carrier, aqueous solution; page 777, “Analytical determinations’ section, 1st paragraph; instant Claims 12 – 14).





Conclusion
Claims 1 – 14 are rejected.  No claims are allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DENNIS HEYER/Primary Examiner, Art Unit 1628